Citation Nr: 0637229	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a lung disability, 
a heart disability, and diabetes mellitus, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1957 to June 
1976.  He died in January 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2003.  In September 2006, the appellant appeared 
at a hearing held at the RO before the undersigned (i.e., 
Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further action is required to satisfy 
the VA's duties to notify and assist the appellant in the 
development of her claim mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

According to the death certificate, the veteran died in 
January 2003, at the age of 65 years.  The cause of death was 
ventricular fibrillation, due to or as a consequence of 
coronary artery disease.  Significant contributory conditions 
were diabetes mellitus and chronic obstructive pulmonary 
disease.  At the time of his death, service connection was in 
effect for chronic prostatitis, rated 20 percent disabling; 
bilateral hearing loss, rated 20 percent disabling; tinnitus, 
rated 10 percent disabling; and hemorrhoidectomy residuals 
and eye injury residuals, both assigned noncompensable 
ratings.  His combined evaluation was 40 percent.  

The appellant contends that veteran was treated on numerous 
occasions in the 1970's and 1980's for chest pain, prior to 
his myocardial infarction of February 1981.  

Service medical records reveal that in the course of an 
evaluation for a weight gain of 40 pounds over a 5-month 
period, the veteran was noted to have a blood pressure of 
150/100.  In June 1974, he complained of tightness and pain 
in the chest, as well as a sore throat.  In March 1976, a 
complaint of pain and tightness in the chest was again noted.  
On the separation examination in May 1976, the veteran 
reported a history of chest pains and dizziness off and on 
from 1975 to the present.  His blood pressure was 108/74.  An 
electrocardiogram report contains notations which require 
medical expertise to interpret.  See Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).    

Subsequent to service, in August 1979, he was evaluated for 
sudden onset of chest pains.  Tests, including 
electrocardiogram, were normal, and the discharge diagnosis 
was chest pain of  undetermined etiology.  In February 1981, 
he was hospitalized with an acute myocardial infarction.  A 
cardiac catheterization in April 1981 disclosed severe 
coronary artery disease.  

In view of these factors, a medical opinion must be obtained 
as to whether the coronary artery disease which eventually 
led to the veteran's death in 2003 was of service onset.  
See, e.g., See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The September 2003 rating decision which notified the 
appellant of the denial of her DIC claim also informed her 
that her claim for accrued benefits had been denied.  In her 
November 2003 notice of disagreement, she also included the 
issues of service connection for a lung disability, a heart 
disability, and diabetes mellitus, for accrued benefits 
purposes.  Service connection for a lung disability and 
diabetes mellitus was denied by the RO in May 2002, and a 
notice of disagreement was received in August 2002.  Service 
connection for heart disease was denied in a September 2002 
rating decision.  Neither of these decisions was final at the 
time of the veteran's death.  As the appellant has not yet 
been furnished with an initial statement of the case with 
regard to the accrued benefits issues, appropriate action 
must be taken.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file, and a copy of 
this REMAND, to a cardiologist for an 
opinion as to whether the coronary artery 
disease which caused the veteran's death 
was present in service, or manifest to a 
degree of 10 percent within one year of 
discharge.  (A 10 percent rating 
contemplates that a worked of greater than 
7 METS but not greater than 10 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or that continuous 
medication is required.  See 38 C.F.R. § 
4.104.)  In the opinion, the examiner 
should comment on the significance, if 
any, of the in-service electrocardiogram 
dated in May 1976 (the actual 
electrocardiogram is contained in the 
service medical records envelope), as well 
as the other complaints noted in service, 
summarized above on page 3.   

In would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

2.  Thereafter, the RO should review the 
claim for service connection for the cause 
of the veteran's death.  If the claim is 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

3.  Provide all notification and 
assistance required under the VCAA as to 
the issues of service connection for heart 
and lung disabilities, and diabetes 
mellitus, for accrued benefits purposes.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  

4.  Thereafter, readjudicate the claims 
for service connection for heart and lung 
disabilities, and diabetes mellitus, for 
accrued benefits purposes.  (With respect 
to the issue pertaining to diabetes 
mellitus, as this is claimed secondary to 
herbicide exposure, adjudication is 
subject to any stays which may be imposed 
by the Secretary of Veterans Affairs, as a 
result of the pending appeal of the 
decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006).)  If any 
claim is denied, furnish the appellant and 
her representative a statement of the case 
addressing the accrued benefits issues, to 
include notification of the need to timely 
file a substantive appeal to perfect the 
appeal as to any of these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


